UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6596



ROBERT D. HAUGHIE,

                                           Petitioner - Appellant,

          versus


THE STATE OF MARYLAND,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-379-AW)


Submitted:   June 9, 2005                  Decided:   June 17, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert D. Haughie, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, Mary Ann Rapp Ince, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert D. Haughie seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion to cure an alleged

defect in the review process of his petition filed under 28 U.S.C.

§ 2254 (2000).      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1)(A) (2000); Reid v. Angelone, 369 F.3d 363, 367-70 (4th

Cir. 2004).    A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional    claims    are   debatable   and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record   and   conclude    that   Haughie   has   not   made   the   requisite

showing.    Accordingly, we deny Haughie’s motion for a certificate

of appealability, deny Haughie’s motion for documents, and dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED


                                    - 2 -